o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-148259-09 number info release date uil 25c the honorable bill nelson united_states senator landmark two east robinson street suite orlando florida dear senator nelson this letter responds to your inquiry dated date on behalf of your constituent ---------------------- he asked about the credit for non-business energy_property under sec_25c of the internal_revenue_code the code homeowners can apply for a tax_credit when they install qualified_energy_property in or on a dwelling_unit that the taxpayer owns and uses as his or her principal_residence at the time of the installation sec_25c of the code the american recovery and reinvestment tax act of arrta amended sec_25c to provide that the credit i sec_30 percent of the qualified_expenditures made in tax years beginning after date the total amount of the sec_25c credits allowed for tax years beginning in and for any taxpayer may not exceed dollar_figure however the law does not allow a credit for property placed_in_service after date the law does not limit the number of taxpayers who can claim this credit nor does it limit the total amount of credit available to all the taxpayers who qualify for the credit although as mentioned above the law limits the credit for any one taxpayer to dollar_figure for the tax_year the alternative_minimum_tax does not limit the credit but it will limit this credit for the tax_year taxpayers can claim the sec_25c credit on irs form_5695 that they file with their income_tax return i have enclosed irs form_5695 for your reference i hope this information is helpful please contact me or --------------------------------at ------ --------------------- if we can assist you further with this matter sincerely charles b ramsey chief branch passthroughs special industries
